MEMORANDUM **
Manuel Silva appeals the district court’s granting of the motion for summary judgment of the Las Vegas Metropolitan Police Department (“Metro”) and individual officers named as defendants (the “Defendant Officers”). Silva brought claims under 42 U.S.C. § 1983 against the Defendant Officers as individuals and Metro as a munici*831pality, alleging that the Defendant Officers violated his Fourth Amendment rights by conducting an unreasonable search and seizure and by using excessive force against him. In addition, Silva brought tort claims under Nevada state law. See Nev.Rev.Stat. 41.032. We have jurisdiction under 28 U.S.C. § 1291.
We affirm for the reasons set out by the district judge in his order granting summary judgment dated May 12, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.